Order granting peremptory mandamus to the petitioner, reinstating him to the position of assistant engineer in the office of the president of the borough of Brooklyn, and correcting the erroneous record of the date of his original appointment, so as to state it as being October 25, 1916, affirmed, with costs. When one resigns from the civil service he may be reinstated within one year. (Rules of Municipal Civil Service Commission, rule V, section XI.) Such a separation, continuing for three and a half months, that is, for less than a year, is, when one actually re-enters the civil service, only provisional or tentative; it does not become consummate or final until one year expires. Hence, that temporary separation does not preclude respondent from having credit for the prior period of service. Young, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents.